Exhibit 10.2

ATLAS AIR WORLDWIDE HOLDINGS, INC.

PERFORMANCE SHARE UNIT AGREEMENT

THIS PERFORMANCE SHARE UNIT AGREEMENT, dated as of              , 2014 (the
“Agreement”), is between Atlas Air Worldwide Holdings, Inc. (the “Company”), a
Delaware corporation, and                      (the “Employee”).

WHEREAS, the Employee has been granted the following award under the Company’s
2007 Incentive Plan (the “Plan”);

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for other good and valuable consideration, the parties hereto agree
as follows.

1. Award of Performance Share Units. Pursuant to the provisions of the Plan, the
terms of which are incorporated herein by reference and subject to the other
provisions of this award, the Employee is hereby awarded             
performance share units (“Performance Share Units”), which constitute the right
to receive, without payment, (i) up to              shares of common stock of
the Company upon the Company’s satisfaction of certain performance criteria as
described in Section 2 below (the “Unit Delivered Shares”), and (ii) the right
to receive, without payment, additional shares of common stock on the same basis
as the Unit Delivered Shares, equal in value (determined as hereafter provided)
to the dividends, if any, which would have been paid with respect to the common
stock underlying the Unit Delivered Shares had such Unit Delivered Shares been
issued to the Employee on the Date of Grant, as defined below (the “Deferred
Dividend Shares”), in each case subject to the terms and conditions of the Plan
and those set forth herein. For purposes of (ii), the number of Deferred
Dividend Shares with respect to any dividend shall be calculated as of the date
on which the dividend is paid to holders of Company common stock. For the
avoidance of doubt, no shares of Stock (including Deferred Dividend Shares)
shall be payable in respect of the Unit Delivered Shares if the Unit Delivered
Shares are forfeited, and no Deferred Dividend Shares shall be payable in
respect of any dividend for which the record date falls on or after the date on
which the Employee or other person entitled to the Unit Delivered Shares becomes
the record owner of such shares of Stock for dividend record-date purposes. If
the number of shares of Stock (including Deferred Dividend Shares) deliverable
with respect to the Performance Share Units includes a fractional share, the
value of such fractional share (determined as of the trading day immediately
preceding the delivery date described in Section 2(c) or 2(f) below) shall be
payable in cash in lieu of such fractional share. Except as otherwise expressly
provided, all terms used herein shall have the same meaning as in the Plan.

The Unit Delivered Shares and the Deferred Dividend Shares are collectively
referred to herein as the “Performance Share Award” or “this award.” The
Performance Share Award is granted on             , 2014 (the “Date of Grant”).

2. Vesting; Delivery of Stock; Termination of Employment.

(a) Vesting Generally. Subject to the following provisions of this Section 2 and
the other terms and conditions of this Agreement, the Performance Share Award
shall become vested (meaning that the Employee shall be entitled to receive a
certain number of



--------------------------------------------------------------------------------

shares of the Company’s common stock (or other consideration to the extent
provided in Section 2(f) below)) in respect of each Performance Share Unit as
determined pursuant to Section 2(b)) if, and only if: (x) the Employee remains
continuously employed by the Company or its subsidiaries from the date hereof
until the end of the Performance Period, as defined below, (y) there is a
Termination of Employment of the Employee pursuant to Section 2(d) or 2(e), as
further provided in such Sections, or (z) the conditions of Section 2(f) are
satisfied on or before the last day of the Performance Period.

(b) Determination of Number of Unit Delivered Shares Upon Satisfaction of
Performance Criteria. Notwithstanding anything to the contrary in this Agreement
but subject to Section 2(f) below, shares of the Company’s common stock
underlying the Performance Share Award will only become deliverable by the
Company in respect of vested Performance Share Award and only upon satisfaction
of the achievement of certain internal ROIC and EBITDA Growth levels as
described below (the “Performance Criteria”) during the period beginning
January 1, 2014 and ending December 31, 2016 (the “Performance Period”). The
number of Delivered Shares and Deferred Dividend Shares in respect of each
vested Performance Share Unit, if any, shall be determined in accordance with
Annex A hereto (the “Performance Unit Plan Schedule”). Performance Share Units
are originally awarded on the basis of one Performance Share Unit to one Unit
Delivered Share, subject to adjustment depending on the level of achievement set
forth in the Performance Unit Plan Schedule. Intermediate values between
specified levels of ROIC and EBITDA are determined by straight line
interpolation.

(1) “ROIC” for the Company shall be an average of the Company’s actual ROIC for
2014, 2015 and 2016 and shall mean a fraction where the numerator is NOPAT and
the denominator is Average Invested Capital, in each case calculated in
accordance with United States generally accepted accounting principles (“GAAP”).
“NOPAT” is defined as operating income minus Cash Tax Paid. “Cash Tax Paid” is
defined as income taxes as reflected on the income statement minus deferred
taxes as reflected on the cash flow statement. “Average Invested Capital” is
defined as the average of the beginning and ending Invested Capital during the
year. “Invested Capital” is defined as capital lease obligations, plus short and
long term debt plus total stockholders’ equity minus an amount equal to cash and
cash equivalents. Invested Capital shall exclude investment amounts associated
with aircraft acquisition until the first time that such aircraft is flown under
a customer contract at which time all amounts accrued with respect to such
aircraft shall be considered in the Average Invested Capital calculation from
such date. Invested Capital shall be reduced by the amount of any investments
held in the Company’s direct or indirect debt securities that remain outstanding
and that have not otherwise been defeased.

(2) “EBITDA” for the Company shall mean income from continuing operations before
interest, income taxes, depreciation expense and amortization expense. EBITDA
Growth shall be calculated by averaging the percentage increase or decrease in
EBITDA for each of the three years ended December 31 in the Performance Period.
EBITDA increase or decrease for each twelve month period shall be calculated by
subtracting EBITDA for the twelve months ended December 31 for the prior year
from EBITDA for the twelve months ended December 31 for the current year and
dividing the resulting difference in EBITDA by the EBITDA for the twelve months
ended December 31 for the prior year.



--------------------------------------------------------------------------------

(3) The calculations for ROIC and EBITDA shall be adjusted for the following
non-recurring items to the extent reflected on the Company’s financial
statements: (i) any loss or gain resulting from the early extinguishment of
debt, (ii) the cumulative effect of a change in accounting principles,
(iii) asset impairment charges or (iv) extraordinary items under GAAP. These
adjustments shall be made on an “After-tax basis” with respect to ROIC and on a
pre-tax basis with respect to EBITDA. “After-tax basis” shall mean the product
of the amount of each non-recurring item times the difference between one and
the cash tax rate as published in the Company’s annual report on Form 10-K or
Quarterly Report on Form 10-Q, as applicable, for the respective fiscal year or
12 month measurement period. The ROIC ratio will exclude the unconsolidated
results of Polar Air Cargo Worldwide.

(c) Delivery of Unit Delivered Shares. In connection with the completion of
performance, the Committee shall certify, in accordance with Section 162(m) of
the Internal Revenue Code of 1986, as amended from time to time (the “Code”),
whether and at what level the Performance Criteria have been achieved. For the
purposes of this Agreement, the term “Determination Date” means the date on
which the Committee makes such certification. Subject to the terms of this
Agreement and satisfaction of any withholding tax liability pursuant to
Section 5 hereof, as soon as reasonably practicable following the Determination
Date, but in any event no later than March 15, 2017, the Company shall deliver
to the Employee a certificate or certificates or shall credit the Employee’s
account so as to evidence the number of Unit Delivered Shares and Deferred
Dividend Shares, if any, to which the Employee is entitled hereunder, as
calculated in accordance with Section 2(b) above.

(d) Death or Disability. In the event of death or a termination by the Company
of the Employee’s Employment (a “Termination of Employment”) by reason of the
Employee’s Disability occurring after the date hereof, but before the end of the
Performance Period and before the occurrence of a Change in Control of the
Company (as defined below), the portion of the Performance Share Award that will
vest is calculated by dividing the number of days from January 1, 2014 until the
date of Disability or death, by the total number of days in the Performance
Period, multiplied by the number of Unit Delivered Shares and Deferred Dividend
Shares in respect of each Performance Share Unit, if any, earned on the basis of
actual achievement level of the Performance Criteria in the Performance Unit
Plan Schedule. Any former Employee, upon Disability, or the estate of an
Employee, upon death, will continue to hold the vested portion of the
Performance Share Award, subject to the restrictions and all terms and
conditions of this Agreement, until delivery of Shares pursuant to Section 2(c).

Subject to Section 2(f), the appropriate number of Unit Delivered Shares and
Deferred Dividend Shares, if any (calculated as provided in Section 2(b)) shall
not be delivered until the completion of the Performance Period and the
Determination Date. For purposes of this Agreement, a Termination of Employment
shall be deemed to be by reason of “Disability” if upon such Termination of
Employment, the Employee shall have been continuously disabled from performing
the duties assigned to Employee for a period of not less than six consecutive
calendar months and such Disability shall be deemed to have commenced on the
date following the end of such six consecutive calendar months.

(e) Termination by the Company Not For Cause. In the event of Termination of
Employment of the Employee by reason of an involuntary termination by the



--------------------------------------------------------------------------------

Company and its subsidiaries not for Cause occurring after the date hereof, but
before the end of the Performance Period and before the occurrence of a Change
in Control of the Company (as defined below), the portion of the Performance
Share Award that will vest is calculated by dividing the number of days from
January 1, 2014 until the date of the Termination of Employment by reason of an
involuntary termination not for Cause, by the total number of days in the
Performance Period, multiplied by the number of Unit Delivered Shares and
Deferred Dividend Shares in respect of each Performance Share Unit, if any,
earned on the basis of actual achievement level of the Performance Criteria in
the Performance Unit Plan Schedule. Any former Employee, upon Termination of
Employment not for Cause under this Section 2(e), will continue to hold the
vested portion of the Performance Share Award, subject to the restrictions and
all terms and conditions of this Agreement, until delivery of Shares pursuant to
Section 2(c) or 2(f).

Subject to Section 2(f), the appropriate number of Unit Delivered Shares and
Deferred Dividend Shares, if any (calculated as provided in Section 2(b) shall
not be delivered until the completion of the Performance Period and the
Determination Date. For purposes of this Agreement, “Cause” shall mean (i) the
Employee’s refusal or failure (other than during periods of illness or
disability) to perform the Employee’s material duties and responsibilities to
the Company or its subsidiaries, (ii) the conviction or plea of guilty or nolo
contendere of the Employee in respect of any felony, other than a motor vehicle
offense, (iii) the commission of any act which causes material injury to the
reputation, business or business relationships of the Company or any of its
subsidiaries including, without limitation, any breach of written policies of
the Company with respect to trading in securities, (iv) any other act of fraud,
including, without limitation, misappropriation, theft or embezzlement, or (v) a
violation of any applicable material policy of the Company or any of its
subsidiaries, including, without limitation, a violation of the laws against
workplace discrimination.

(f) Change in Control.

(1) Immediately prior to a Change in Control of the Company (as defined below)
unless in connection therewith this award is assumed (or a substitute award
granted) pursuant to Section 7(a)(1) of the Plan, the Performance Criteria in
the Performance Criteria Schedule of this award, if this award is then
outstanding, shall be deemed to have been satisfied based on assumed achievement
at the 200% achievement level (“Deemed CIC Achievement”) and this award shall be
deemed fully vested on such basis. Notwithstanding the immediately preceding
sentence, if in connection with the Change in Control of the Company, this award
is assumed (or a substitute award granted) pursuant to Section 7(a)(1) of the
Plan, this award shall become vested only if (A) the Employee remains
continuously employed by the Company or its subsidiaries until the end of the
Performance Period, in which case this award will become fully vested at the end
of the Performance Period, or (B) there is a Change in Control Termination
before the end of the Performance Period, in which case this award will become
fully vested immediately prior to the Change in Control Termination. In the case
of either (A) or (B), there shall be delivered or paid to the Employee, within
ten (10) days following vesting, the Unit Delivered Shares and Deferred Dividend
Shares underlying this award, determined on the basis of the Deemed CIC
Achievement.



--------------------------------------------------------------------------------

(2) For purposes of this Agreement, the following definitions shall apply:

a. “Change in Control Termination” means the termination of an Employee’s
Employment following a Change in Control of the Company (I) by the Company and
its subsidiaries not for Cause, (II) by the Employee for “Good Reason” (as
defined below), or (III) by reason of the Employee’s death or Disability (as
defined in Section 2(d)).

b. “Change in Control of the Company” means a “change in control event” (as that
term is defined at Section 1.409A-3(i)(5) of the Treasury Regulations) with
respect to the Company, which generally will include the following events,
subject to such additional rules and requirements as may be set forth in the
Treasury Regulations and related guidance:

(1) a transfer or issuance of stock of the Company, where stock in the Company
remains outstanding after the transaction, and one person, or more than one
person acting as a group (as determined under the Treasury Regulations),
acquires ownership of stock in the Company that, together with stock held by
such person or group, constitutes more than 50% of the total fair market value
or total voting power of the stock of the Company (however, if a person or group
is considered to own more than 50% of the total fair market value or 30% of the
total voting power of the stock of the Company, the acquisition of additional
stock by the same person or group will not be considered a change in control for
purposes of this Section 2(f));

(2) the acquisition by a person or group, during the 12-month period ending on
the date of the most recent acquisition by such person or group, of ownership of
stock possessing 30% or more of the total voting power of the Company (however,
if a person or group is considered to control the Company within the meaning of
this sentence (i.e., owns stock of the Company possessing 30% of the total
voting power of the Company), then the acquisition of additional control will
not be considered a change in control for purposes of this Section 2(f));

(3) the replacement of a majority of members of the Company’s Board of Directors
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Company’s Board of Directors before
the appointment or election; or

(4) the acquisition by a person or group, during the 12-month period ending on
the date of the most recent acquisition by such person or group, of assets from
the Company that have a total gross fair market value equal to or more than 40%
of the total gross fair market value of all the assets of the Company, as
determined under the Treasury Regulations (however, a transfer of



--------------------------------------------------------------------------------

assets to certain related persons, as provided under the Treasury Regulations,
or to an entity that is controlled by the shareholders of the Company
immediately after the transfer, will not be considered a change in control for
purposes of this Section 2(f)).

c. “Good Reason” means (i) a material reduction in the Employee’s duties and
responsibilities from those of the Employee’s most recent position with the
Company, (ii) a reduction of the Employee’s aggregate salary, benefits and other
compensation (including any incentive opportunity) from that which the Employee
was most recently entitled during Employment other than in connection with a
reduction as part of a general reduction applicable to all similarly-situated
employees of the Company, or (iii) a relocation of the Employee to a position
that is located greater than 40 miles from the location of such Employee’s most
recent principal location of employment with the Company; provided, however,
that the Employee will be treated as having resigned for Good Reason only if he
or she provides the Company with a notice of termination within 90 days of the
initial existence of one of the conditions described above, following which the
Company shall have 30 days from the receipt of the notice of termination to cure
the event specified in the notice of termination and, if the Company fails to so
cure the event, the Employee must terminate his or her Employment not later than
30 days following the end of such cure period.

(g) Other Terminations of Employment. Except as provided for herein or in the
Plan, any Termination of Employment of the Employee occurring prior to the end
of the Performance Period (including a Termination of Employment initiated by
the employee) shall result in the immediate and automatic termination and
forfeiture of the Performance Share Award.

3. Transfer. Any shares of the Company’s common stock underlying the Performance
Share Award that are delivered pursuant to Section 2 may be sold, assigned,
pledged, hypothecated, encumbered, or transferred or disposed of in any other
manner, in whole or in part, only in compliance with the terms, conditions and
restrictions as set forth in the governing instruments of the Company,
applicable federal and state securities laws or any other applicable laws or
regulations and the terms and conditions hereof. This award itself shall not be
sold, assigned, pledged, hypothecated, encumbered, or transferred or disposed of
in any other manner, in whole or in part.

4. Expenses of Issuance of Shares. The issuance of stock certificates hereunder
shall be without charge to the Employee. The Company shall pay, and indemnify
the Employee from and against any issuance, stamp or documentary taxes (other
than transfer taxes) or charges imposed by any governmental body, agency or
official (other than income taxes) by reason of the issuance of the common stock
underlying the Performance Share Award.

5. Tax Withholding. No shares or cash will be issued or paid under this award
unless the Employee pays (or makes provision acceptable to the Company for the
prompt payment of) an amount sufficient to allow the Company to satisfy its tax
withholding obligations, as determined by the Company. To this end, the Employee
shall either:

 

  (a) pay the Company the amount of tax to be withheld (including through
payroll withholding if the Company determines that such a payment method is
acceptable),



--------------------------------------------------------------------------------

  (b) deliver to the Company other shares of Stock owned by the Employee prior
to such date having a fair market value, as determined by the Committee, not
less than the amount of the withholding tax due, which either have been owned by
the Employee for more than six (6) months or were not acquired, directly or
indirectly, from the Company,

 

  (c) make a payment to the Company consisting of a combination of cash and such
shares of Stock, or

 

  (d) if this award is being settled in Stock, request that the Company cause to
be withheld a number of vested shares of Stock having a then fair market value
sufficient to discharge minimum required federal, state and local tax
withholding (but no greater than such amount).

In no event shall the payment or withholding of taxes be made later than the end
of the payment period prescribed in Sections 2(c) or 2(f), as applicable. In the
event the Employee fails to timely pay or timely elect withholding of taxes in
the manner described in Section 5(a), (b), (c) or (d), the Company reserves the
right to withhold cash or a number of vested shares of Stock having a then fair
market value sufficient to discharge minimum required federal, state and local
tax withholding (but no greater than such amount).

6. References. References herein to rights and obligations of the Employee shall
apply, where appropriate, to the Employee’s legal representative or estate
without regard to whether specific reference to such legal representative or
estate is contained in a particular provision of this Agreement.

7. Notices. Any notice required or permitted to be given under this Agreement
shall be in writing and shall be deemed to have been given when delivered
personally or by courier, or sent by certified or registered mail, postage
prepaid, return receipt requested, duly addressed to the party concerned at the
address indicated below or to such changed address as such party may
subsequently by similar process give notice of:

If to the Company:

Atlas Air Worldwide Holdings, Inc.

2000 Westchester Avenue

Purchase, New York 10577

Attention: General Counsel

If to the Employee:

At the Employee’s most recent address shown on the Company’s corporate records,
or at any other address which the Employee may specify in a notice delivered to
the Company in the manner set forth herein.



--------------------------------------------------------------------------------

8. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to principles of conflicts of laws of any jurisdiction which would cause
the application of law, other than the State of New York, to be applied.

9. Rights of a Stockholder. The Employee shall have no right to transfer,
pledge, hypothecate or otherwise encumber such Unit Delivered Shares or Deferred
Dividend Shares. Once the Unit Delivered Shares and Deferred Dividend Shares
vest and the shares of Stock underlying those units or shares have been
delivered, but not until such time and only with respect to the shares of Stock
so delivered, the Employee shall have the rights of a stockholder, including,
but not limited to, the right to vote and to receive dividends.

10. No Right to Continued Employment. This Performance Share Award shall not
confer upon the Employee any right with respect to continuance of employment by
the Company nor shall this Performance Share Award interfere with the right of
the Company to terminate the Employee’s employment at any time.

11. Provisions of the Plan. Capitalized terms used herein and not defined shall
have the meanings set forth in the Plan. This Agreement and the awards and
grants set forth herein shall be subject to and shall be governed by the terms
set forth in the Plan, a copy of which has been furnished to the Employee and
which is incorporated by reference into this Agreement. In the event of any
conflict between this Agreement and the Plan, the Plan shall control.

12. Counterparts. This Agreement may be executed in two counterparts, each of
which shall constitute one and the same instrument.

13. This Agreement and the payment of the Performance Share Award are intended
to be exempt from the requirements of Section 409A of the Code and guidance
issued thereunder and shall be construed accordingly. Notwithstanding the above,
neither the Company, nor any subsidiary, nor the Committee, nor any person
acting on behalf of the Company, any subsidiary, or the Committee, shall be
liable to the Employee or to the estate or beneficiary of the Employee by reason
of any acceleration of income, or any additional tax, asserted by reason of the
failure of this Agreement or any payment hereunder to satisfy the requirements
of Section 409A of the Code.

[SIGNATURE PAGE FOLLOWS AS A SEPARATE PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Performance Share Unit
Agreement as of the date first above written.

 

ATLAS AIR WORLDWIDE HOLDINGS, INC. By:  

 

  Name:   Adam R. Kokas   Title:   Sr. Vice President, General Counsel     and
Chief Human Resources Officer

 

Employee